DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,707,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,262,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,937,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US Pub 2019/0302331).
Regarding claim 1, Smith (figs.5-8 and 15) teaches a display device, comprising: 
a first inorganic light emitting diode (ILED) chip (region 58, inorganic EL, [0060] and [0075]) of a polygon shape, the first ILED chip including at least two first ILED emitters (sub-pixels 56, [0060]) at corners of the first ILED chip, each of the at least two first ILED emitters including an area of ILED emitter material (area of sub-pixel 56) configured to emit light; and
a second ILED chip (region 58, inorganic EL, [0060] and [0075]) of the same polygon shape next to the first ILED chip, the second ILED chip including at least two second ILED emitters (sub-pixels 54, [0060]) at corners of the second ILED chip, each of at least two second ILED emitters including an area of ILED emitter material configured to emit light, one of the at least two second ILED emitters in conjunction with one of the at least two first ILED emitters forming a display pixel (pixel 50, [0060]) in the display device. 

    PNG
    media_image1.png
    409
    524
    media_image1.png
    Greyscale

Regarding claim 2, Smith teaches the display device of claim 1, wherein the polygon shape (region 58) is a square (fig. 8).
Regarding claim 3, Smith teaches the display device of claim 2, wherein the first ILED chip has four first ILED emitters (sub-pixels 56, [0060]) at four corners of the first ILED chip, and the second ILED chip has four second ILED emitters (sub-pixels 54, [0060]) at four corners of the second ILED chip.
Regarding claim 4, Smith teaches the display device of claim 1, wherein a total area of the ILED emitter material (area of sub-pixel 56) of the first ILED chip is in an area of the display pixel (pixel 50, fig. 8).
The above-cited claims differ from the prior art by using various process parameters (such as a total area of the ILED emitter material of the first ILED chip is in a range from 5% to 10% of an area of the display pixel). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 5, Smith teaches the display device of claim 1, wherein the at least two first ILED emitters are configured to emit light of a first color (green sub-pixels 56, [0060]), and the at least two second ILED emitters are configured to emit light of a second color (red sub-pixels 54, [0060]) different from the first color.
Regarding claim 6, Smith teaches the display device of claim 5, wherein the display pixel (50) further comprises a third ILED emitter (sub-pixels 54, [0060]) of a third ILED chip and a fourth ILED emitter (sub-pixels 56, [0060]) of a fourth ILED chip (fig. 8).
Regarding claim 7, Smith teaches the display device of claim 6, wherein the first ILED chip, the second ILED chip, the third ILED chip, and the fourth ILED chip are placed in a 2x2 matrix (regions 58, matrix of pixels 50, [0022] and figs. 5-8).
Regarding claim 8, Smith teaches the display device of claim 1, wherein each of the at least two first ILED emitters (56) is individually addressable, and each of the at least two second ILED emitters (54) is individually addressable (fig. 8).
Regarding claim 12, Smith teaches the display device of claim 1, wherein the display device is mounted in a flip-chip configuration (“displays…deposited on an substrate in a matrix of pixels”, [0021]).
Regarding claim 13, Smith (figs. 5-8 and 15) teaches an inorganic light emitting diode (ILED) chip, comprising:
a first ILED emitter (sub-pixels 56, [0060]) at a first corner of the ILED chip (region 58, inorganic EL, [0060] and [0075]) and configured to emit light of a color;
a second ILED emitter (sub-pixels 56, [0060]) at a second corner of the ILED chip and configured to emit light of the color, the second ILED emitter independently addressable from the first ILED emitter;
a third ILED emitter (sub-pixels 56, [0060]) at a third corner of the ILED chip and configured to emit light of the color, the third ILED emitter independently addressable from the first ILED emitter and the second ILED emitter, and
a fourth ILED emitter (sub-pixels 56, [0060]) at a fourth corner of the ILED chip and configured to emit light of the color, the fourth ILED emitter independently addressable from the first ILED emitter, the second ILED emitter and the third ILED emitter,
wherein at least one of the first, second third, fourth ILED emitters forming a display pixel (pixel 50, [0060]) with an emitter (sub-pixels 54, [0060]) of another ILED chip.

    PNG
    media_image2.png
    409
    537
    media_image2.png
    Greyscale

Regarding claim 14, Smith teaches the ILED chip of claim 13, wherein the ILED chip is shaped in a
Square (fig. 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wu et al (US Pub 2015/0270432).
Regarding claims 9 and 15, Smith teaches the first ILED chip (inorganic EL region 58), but does not teach a substrate with a semiconductor epitaxial layer, wherein each portion of the semiconductor epitaxial layer in the first ILED emitter, the second ILED emitter, the third ILED emitter, and the fourth ILED is shaped as a mesa with a truncated top.
Wu (figs. 3B and 3G) teaches wherein the inorganic LED (light-emitting device 300, [0046]-[0047] and [0017]) comprises a substrate (substrate 30, [0017]) with a semiconductor epitaxial layer (semiconductor epitaxial stack 32, [0022]), wherein each portion of the semiconductor epitaxial layer in the first ILED emitter (light emitting diode unit U1), the second ILED emitter (light emitting diode unit U3), the third ILED emitter (light emitting diode unit U3), and the fourth ILED (light emitting diode unit U2) is shaped as a mesa (mesa M, [0031]) with a truncated top.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inorganic EL 58 of Smith with light-emitting device 300 of Wu in order to form a plurality of light-emitting diode units U1, U2, U3 on the substrate 30 as taught by Wu, [0017].
Regarding claims 10 and 11, Smith teaches the first ILED chip (inorganic EL region 58), but does not teach a light guide panel onto which the first ILED chip and the second ILED chip emit light.
Wu (figs. 4A-5B) teaches wherein the first ILED chip (light-emitting device 300 or 500 or 600) further comprises a light guide panel (optical layer, [0047]) onto which the first ILED chip and the second ILED chip emit light, and further comprising secondary optics ( lens 504-510, [0041]) that mix light from one of the at least two second ILED emitters and light from one of the at least two first ILED emitters that form the display pixel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inorganic EL 58 of Smith with contacting layer and electrical layer of Wu in order to “change the radiation or the light from or entering the active layer 322 wherein the optical layer can change the frequency, the wavelength, the intensity, the flux, the efficiency, the color temperature, rendering index, light field, angle of view, etc.” as taught by Wu, [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892